Citation Nr: 1227628	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-33 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for left knee degenerative joint disease (DJD), currently rated as 10 percent rating.

2.  Entitlement to restoration of a 60 percent rating for postmenisectomy residuals of right knee with DJD.

3.  Entitlement to an increased rating for postmenisectomy residuals of right knee with DJD.

4.  Entitlement to a total disability evaluation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978. 

This appeal to the Board of Veterans' Appeals  (Board) arose from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  An August 2007 rating decision, in pertinent part, proposed to reduce the rating of the right knee from 60 to 30 percent; continued a 10 percent rating for the left knee; and, denied a TDIU.  An October 2007 rating decision reduced the total rating of the right knee from 60 to 30 percent, effective January 2008.  The Veteran perfected separate appeals of those determinations.  In a June 2011 rating decision, an RO decision review officer (DRO) re-assigned a 10 percent rating for posttraumatic arthritis of the right knee, effective January 1, 2008.

The Veteran appeared at a Board hearing via video conference in April 2012 before the undersigned Veterans Law Judge, with the Veteran sitting at the local RO and the undersigned sitting at the Board's Central Office in Washington, DC.  After the local RO hearing the Veteran requested was scheduled, he opted for an informal conference with a DRO in lieu of the hearing.  A transcript of the hearing testimony and a written synopsis of the informal conference are in the claims file and have been reviewed.

The undersigned held the record open pending receipt of additional evidence from the Veteran under waiver of initial RO review and consideration, which in fact the Veteran submitted.  In light of the Veteran's waiver, the Board may consider the evidence without the necessity of a remand.  See 38 C.F.R. § 20.1304 (2011).

The issues of entitlement to an increased rating for the left knee disorder, and entitlement to a TDIU, are discussed in the REMAND portion of the decision below and are REMANDED to the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A January 1999 rating action increased a previous 10 percent rating for posttraumatic residuals of the right knee to 30 percent for instability/subluxation and 30 percent for arthritis effective from March 1998; a January 2005 rating decision awarded a 60 percent rating for posttraumatic residuals of the right knee, effective in August 2004. 

2.  An October 2007 rating decision reduced the evaluation for posttraumatic residuals with severe traumatic arthritis of the right knee to 30 percent, effective January 1, 2008.

3.  The record does not convincingly show that the right knee disability improved significantly from its previous status at the time of the rating reduction. 

4.  The right knee postmenisectomy residuals manifest with some instability and range of motion (ROM) in excess of 0 to 45 degrees; ankylosis of the joint is not demonstrated.


CONCLUSIONS OF LAW

1.  The requirements for restoration of a 60 percent rating for postmenisectomy residuals of a right knee with DJD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.105(e), 3.159, 3.321(b)(1), 3.344, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257, 5260, 5261 (2011).

2.  The requirements for a rating higher than 60 percent for the right knee postmenisectomy residuals with arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126, have been met. There is no issue as to providing an appropriate application form or completeness of the application.  Prior to the decision appealed, VA notified the Veteran in May and July 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The Board finds all of the letters were fully time- and content-compliant.  38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).  Thus, VA has complied with the VCAA notice requirements. 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  The records related to the Veteran's receipt of Social Security disability benefits are of record, and the Veteran has not asserted that there are additional records to be obtained.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Id.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000). 

Rating Reduction

The Veteran sustained a right knee injury during his active service and underwent a menisectomy as part of his treatment.  A June 1994 rating decision granted service connection for right knee status postmenisectomy and assigned an initial 10 percent rating under DC 5257, effective in November 1993.  See 38 C.F.R. § 4.71a.  A September 1998 rating decision granted an increased rating from 10 to 20 percent, effective in March 1998.  

An April 1998 VA examination report noted complaints by the Veteran of right knee flare-ups and missing up to 10 days of work per year.  He flexed the knee to 140 degrees and extended to neutral.  There was a positive Lachman test; no muscle wasting was noted.  The examiner did indicate that there was crepitation on motion and pain.  Functional disability was difficult to determine in view of the pain on motion and the examiner estimated that he would knee a total knee replacement within 10 years.  

A January 1999 rating decision awarded an increased rating under DC 5257 from 20 to 30 percent; and a 30 percent rating under DC 5010-5260 for posttraumatic DJD of the right knee, both effective in March 1998.  

A September 2004 VA examination report reflects the Veteran reported pain on walking and on stairs, he could not climb a ladder due to pain and instability of the right knee.  The Veteran reported further that he experienced swelling with moderate activity such as walking.  The Veteran reported he had experienced collapse of the right knee, and he was wearing a hinged plastic brace because of crepitus.  He estimated he could walk approximately one-half mile or 20 minutes of slow walking before severe pain began.

Physical examination revealed the right knee as slightly swollen as compared to the left.  The examiner also noted slight atrophy of the right thigh.  ROM on flexion was to 97 degrees.  Drawer sign of approximately 6 mm was positive.  The medial and collateral ligaments were negative when stressed, but the muscles that actuated the right knee were weak against moderate resistance.  The examiner noted the Veteran's walking motion was restricted by the brace so that he had a visible limp.  The diagnoses included severe traumatic arthritis manifested by osteophyte formation on the patella and superior tubial spine that produced restricted motion with swelling; strain of the cruciate ligaments that permitted a positive drawer sign-probably secondary to a probable tear of the cruciate ligaments with a residual osteophyte formation on the tibial tubercle processes; and, right leg weakness against strong resistance.  The examiner noted the Veteran's in-service injury probably resulted in an internal derangement that continued to cause pain and weakness and required a brace.

Normal ROM of the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  The applicable rating criteria for the knee provides for 10 percent rating where flexion is limited to 45 degrees; 20 percent where limited to 30 degrees; and, 30 percent where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Extension limited to 10 degrees warrants a 10 percent rating; 20 percent where limited to 15 degrees; 30 percent where limited to 20 degrees; 40 percent where limited to 30 degrees; and, 50 percent where limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under DC 5256, which rates ankylosis, extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent rating; in flexion between 20 and 45 degrees warrants a 50 percent rating; in flexion between 10 and 20 degrees warrants a 40 percent rating; at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5256.


Procedural Due Process
 
As a preliminary matter, the Veteran does not contend, and the evidence does not reflect, noncompliance with the procedural requirements for rating reductions.  See 38 C.F.R. § 3.105(e) (requiring, inter alia, notification of the proposed reduction in evaluation, a statement of the facts and reasons for such reduction, and an opportunity to submit evidence against a proposed reduction).  Therefore, the Board will focus only upon the propriety of the reduction, and (given the submission of post-reduction evidence in connection with the restoration question during the pendency of the appeal) whether, since the effective date of the reduction, the record presents a basis for a higher evaluation.
 
Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).
 
With respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).
 
In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer, 2 Vet. App. at 281-2.  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.
 
While the 60 percent rating for the right knee disability was in effect for less than five years (August 2004 to January 2008), separate 30 percent ratings were in effect prior to that time and an evaluation at least that high was in effect for greater than five years.  However, without even applying the provisions of 38 C.F.R. § 3.344 (a) (b), the evidence of record does not demonstrate substantial improvement in the Veteran's symptoms to have warranted a reduction in October 2007.  
 
Background
 
In his June 2007 claim for an increased rating, the Veteran noted his knees gave out while showering, and he fell and injured both knees.  He asserted he had not recovered from the fall, was in constant pain, and he had required continued VA treatment.

A June 2007 examination report reflects the examiner conducted a review of the claims file as part of the examination of the Veteran's left knee, as requested by the RO.  The Veteran reported swelling and constant aching and pain of the right knee which did not radiate.  He also reported frequent buckling with increased falls.  On a scale of 1 to 10, the Veteran assessed his pain as 10/10.  For relief he took Vicadin and Meloxicam with good results.  The Veteran presented for the examination with a cane and reported he used the cane to assist with ambulation.  He reported no impact on his activities of daily living due to the right knee, but he did report he had been laid off from his job.  The examiner did not conduct an examination of the right knee.

Upon receipt of the examination report, the August 2007 rating decision reflects the RO misread the June 2007 examination report.  Although the examination report clearly reflects the right knee was not examined, the August 2007 rating decision notes the Veteran's right knee ROM was 0 to 140 degrees, which in fact were the values for the left knee.  As a result, the August 2007 rating decision proposed to reduce the right knee rating from 60 to 30 percent.  Thus, the RO's proposed reduction of the Veteran's rating was based on an erroneous factual premise.

In his September 2007 statement, the Veteran asserted that, in light of the fact there is no cartilage in his right knee, that is, it is bone-on-bone, he has a torn anterior cruciate ligament, arthritis, constant popping and giving out, has experienced numerous falls, must wear a brace, and his private physician has advised him he eventually will require a knee replacement, there is no way his right knee could have improved since the 2004 examination.

An October 2007 rating decision reflects that it decreased the rating of the right knee postlateral menisectomy residuals from 60 to 30 percent, effective as of January 1, 2008.  

The Board finds nothing in the June 2007 examination findings to support the absence of instability symptoms in the right knee.  Further, as set forth below, the VA outpatient records show the continued presence of positive instability, as that is why the Veteran was prescribed the brace.

A March 2007 orthopedic entry notes the Veteran reported progressive bilateral knee pain, right greater than left, with pain on stairs, morning pain, and secondary to weather changes.  Physical examination of the right knee revealed tenderness to palpation of the joint line and positive anterior drawer and McMurray's signs.  ROM was good, there was no obvious malalignment, and McMurray/flexion pinch was negative, and the right knee was neurovascularly intact.  The treatment plan was for nonsteroid anti-inflammatory drugs and a valgus producing medial unloading brace for the right knee.  The examiner noted discussion of a total joint replacement should be discontinued and deferred for as long as possible.  Weight loss and nonimpact exercise were also suggested.

April 2007 outpatient records note the Veteran's presentation after a fall in the shower.  Injury to the left knee was noted.  A May 2007 orthopedic entry notes the Veteran had started to lose weight.  Physical examination of the right knee revealed positive Lachman's and anterior drawer signs, with increased laxity varus/valgus stress, mild swelling, tenderness to palpation of the joint line, and ROM was 0 to 120 degrees with crepitus.  

The evidence available in October 2007 did not reflect a substantial improvement in the right knee symptoms when compared to what was exhibited at the time of the 1999 and 2005 rating actions that resulted in the award of an increased rating.  As such, there was no basis for a reduction and the previous 60 percent rating is restored.  

Increased Rating

The Board acknowledges the Veteran's assertions as concerns the thoroughness of his VA examinations, but also notes the sufficiency of an examination is not determined by the length of the examination.  On the other hand, the Board does note that the examiner did not dictate or record his ROM findings in terms consistent with the VA rating criteria.  As noted earlier in this decision, the VA criteria provide normal extension for the knee is zero degrees.  38 C.F.R. § 4.71a, Plate II.  The examination report, however, shows full extension.  The examiner did not indicate the presence of significant LOM.  Further, as already noted, numerous entries in the Veteran's outpatient records reflect physical examination revealed the right knee LOM to warrant or approximate no more than a 10 percent rating on the basis of pain on motion, as the right knee manifested tenderness and pain on motion of 0 to 120 degrees.  In as much as flexion limited to 120 degrees is noncompensable, 38 C.F.R. § 4.71a, DC 5260, it is the painful motion that warrants the 10 percent for that functional loss.  See 38 C.F.R. § 4.59.

There is no evidence of ankylosis anywhere in the record as the right knee has always exhibited motion, though limited to some degree.  Thus, a rating under DC 5256 is inappropriate and contrary to the evidence.

February 2008 outpatient records note findings similar to those of 2008, as full ROM with joint line tenderness was noted.

The August 2010 synopsis of the informal conference with the DRO notes the Veteran re-asserted essentially what he noted in his Form 9.  The Veteran further related his right knee caused the fall in the shower, and the examiner at the March 2008 examination did not properly evaluate the right knee.  The Veteran also disputed the examiner's assessment that obesity contributed to the right knee symptoms.  The Veteran's view is that his obesity is due to inactivity which in turn is due to the right knee disability.

The May 2010 examination report reflects the Veteran reported the right knee had given away more frequently with falls, especially on uneven ground, and he had more limited functionality.  He was able to tolerate less walking and standing.  The Veteran also reported stiffness and flare-ups every one to two months that lasted one to two weeks.  During flare-ups the Veteran had to rest the right knee.  The Veteran reported he could stand for only a few minutes and walk one-quarter mile.  He used a shopping carriage for support when in stores.  Physical examination revealed tenderness, crepitus, and quad strength of 4.5/5.  The lateral knee was tender to palpation.  There was no evidence of a mass behind the knee, grinding, instability, or patellar abnormality.  Neither was there evidence of locking, effusion, or dislocation, but there was evidence of a meniscus abnormality, as it was surgically absent.  ROM was 0 to 110 degrees with pain.  The examiner noted that there was no ankylosis.  X-rays were read as having shown moderate degenerative changes most notable in the lateral compartment.  Overall, the right knee was unchanged.  A possible small suprapatellar effusion was noted.

The objective findings on clinical examination show the Veteran's LOM residuals to have more nearly approximated a 10 percent rating under the current criteria.  38 C.F.R. § 4.71a, DC 5260.  Although the right LOM is in fact noncompensable at 110 degrees, a 10 percent rating is appropriate for pain on motion.  See 38 C.F.R. 

§ 4.59.  A higher rating was not met or approximated, as the examiner noted repetitive use did not result in an additional loss of ROM.

The VA outpatient records note the Veteran re-injured the left knee in April 2011, and the entries focus on that lower extremity.  The records added to the claims file related to the award of Social Security disability benefits reflect the Social Security Administration relied on the VA 2007 and 2008 examinations.

The medical evidence of record and the Veteran's credible testimony shows the right knee to have manifested with chronic constant pain, the functional loss due to the pain has been noncompensable LOM, as the evidence shows motion on flexion has consistently been above 0 to 45 degrees and extension has been full.  Further, the evidence of record shows the Veteran's ROM symptoms to have remained essentially consistent.  Even considering the effect instability has on the joint, an evaluation approximating (much less exceeding) a 60 percent rating is not demonstrated.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptomatology associated with the right knee are severe, to include impact on his ability to do his work.  Indeed, the Veteran's former employer noted the Veteran was laid off his job of 28 years because he no longer was able to perform the demands of that particular work, which entailed frequent use of a ladder.

The Board acknowledges the Veteran's contentions.  The Board finds, however, the severity of the Veteran's right knee disability is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected right knee disability.  The exhibited symptoms and degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to restoration to a total rating of 60 percent for postmenisectomy residuals of right knee with DJD is allowed, subject to regulations governing the award of monetary benefits.

Entitlement to an increased rating for the right knee postmenisectomy residuals with arthritis is denied.


REMAND

The VA outpatient records of 2011 and the November 2010 examination report note the Veteran sustained a fracture of the left tibia secondary to his fall in the shower.  He asserts the injury occurred as a result of the right knee having given away. Service connection is not in effect for the left tibia fracture, and the June 2011 Supplemental SOC (SSOC) did not address the matter.  Thus, a remand is in order for the Agency of Original Jurisdiction (AOJ) to address it.

The issue of entitlement to a TDIU is intertwined with the other issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will ensure that all treatment records, both VA and non-VA, related to the Veteran's left knee disability for the period since April 2011 are obtained and added to the claims file.  Obtain any necessary release from the Veteran for any relevant non-VA records.  All efforts to obtain relevant records should be documented in the claims file.

2.  After the above is complete, the AMC/RO will arrange a VA examination by an appropriate examiner(s) to determine the current severity of the left knee disability.  The claims file must be provided for review by the examiner as part of the examination.  The AMC/RO will also provide the examiner a copy of 38 C.F.R. § 4.71a, Plate II, and request the examiner to record/dictate his/her objective findings in terms and descriptions that are consistent with Plate II.  Ask the examiner to opine whether there is at least a 50-percent probability that the left tibia fracture is causally related to the service-connected bilateral knee disability.

The examiner should provide a full explanation for any opinion rendered.

3.  After completion of all of the above, the AMC/RO should re-adjudicate the claims on appeal, to include whether residuals of left leg fracture are due to service-connected knee disability, the correct evaluation of the left knee disability and whether a TDIU is warranted.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a SSOC.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action is required of the Veteran until he is notified by the AMC/RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  See 38 C.F.R. § 3.655(b).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


